     Case 1:18-cv-01202-RSK ECF No. 11 filed 05/20/19 PageID.947 Page 5 of 5



                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF MICHIGAN


VICKI L. CARDOZA,                           )
                                            )      Civil Action Number 1:18-cv-01202
               Plaintiff,                   )
                                            )
v.                                          )
                                            )
NANCY A. BERRYHILL,                         )      Hon. Ray S. Kent
ACTING COMMISSIONER                         )      United States Magistrate Judge
OF SOCIAL SECURITY,                         )
                                            )
               Defendant.                   )

                                         JUDGMENT

        In accordance with the Order for Remand Pursuant to Sentence Four of 42 U.S.C. §

405(g) entered on this date,

        It is ORDERED AND ADJUDGED that the case is REMANDED to the Acting

Commissioner of Social Security for further proceedings in accordance with that order.



Date:   May 21, 2019                                         /s/ Ray Kent
                                                           _____________________________
                                                           Hon. Ray S. Kent
                                                           United States Magistrate Judge
